 
Exhbiit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the "First Amendment") is made as of
September 14, 2007, by and among ASTEC INDUSTRIES, INC., a Tennessee corporation
(the "Borrower"), AMERICAN AUGERS, INC., a Delaware corporation ("AAI"), ASTEC,
INC., a Tennessee corporation ("AI"), AI DEVELOPMENT GROUP, INC., a South Dakota
corporation ("AID"), AI ENTERPRISES, INC., a South Dakota corporation ("AIE"),
ASTEC INVESTMENTS, INC., a Tennessee corporation ("AII"), ASTEC MOBILE SCREENS,
INC., a Nevada corporation ("AMS"), ASTEC SYSTEMS, INC., a Tennessee corporation
("ASI"), ASTEC UNDERGROUND, INC., a Tennessee corporation ("AUI"), BREAKER
TECHNOLOGY, INC., a Tennessee corporation ("BTI"), BUCKEYE UNDERGROUND, INC.,  a
Tennessee corporation ("BUI"), BUCKEYE UNDERGROUND, LLC, an Ohio limited
liability company ("BUL"), CEI ENTERPRISES, INC., a Tennessee corporation
("CEI"), CARLSON PAVING PRODUCTS, INC., a Washington corporation ("CPP"),
HEATEC, INC., a Tennessee corporation ("HI"), JOHNSON CRUSHERS INTERNATIONAL,
INC., a Tennessee corporation ("JCI"), KOLBERG - PIONEER, INC., a Tennessee
corporation ("KPI"), ROADTEC, INC., a Tennessee corporation ("RI"), RI
PROPERTIES, INC., a South Dakota corporation ("RIP"), TELSMITH, INC., a Delaware
corporation ("TI"), TI SERVICES, INC., a South Dakota corporation ("TIS") (AAI,
AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BUI, BUL, CEI, CPP, HI, JCI, KPI, RI,
RIP, TI, and TIS hereinafter referred to collectively as the "Guarantors" and
each singularly as a "Guarantor", and Borrower and Guarantors hereinafter
referred to collectively as the "Borrower Parties" and each singularly as a
"Borrower Party"), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (the "Bank").  Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Credit Agreement (as hereinafter
defined).
 
WHEREAS, pursuant to that certain Credit Agreement dated as of April 13, 2007
among Borrower Parties and Bank (the "Credit Agreement"), Bank made available to
Borrower the Line of Credit Loan in the maximum principal amount of
$100,000,000.00 (with a sublimit for Letters of Credit in the maximum amount of
$15,000,000.00); and
 
WHEREAS, Borrower Parties and Bank have agreed to amend the Credit Agreement in
order to amend certain of the financial covenants contained therein, as more
specifically hereinafter set forth.
 
NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree that the Credit Agreement is hereby amended as
follows:
 

1

--------------------------------------------------------------------------------





 
1.  The Credit Agreement is hereby amended by deleting Section 7.3(C) in its
entirety, and by substituting the following new Section 7.3(C) in lieu thereof:
 
(C)           Except as otherwise approved by Bank, the Borrower Consolidated
Group (taken as a whole) will not make Capital Expenditures (i) in Fiscal Year
2007 in an aggregate amount in excess of $40,000,000.00 (exclusive of any
Capital Expenditures incurred in connection with any Permitted Acquisition so
long as such Capital Expenditures are included in the pro forma calculations
provided to Bank in connection therewith, and, to the extent that the amount of
Capital Expenditures in Fiscal Year 2007 is less than $32,000,000.00, such
difference shall be added to the amount of Capital Expenditures permitted in any
subsequent Fiscal Year); or (ii) in any other Fiscal Year in an aggregate amount
in excess of $32,000,000.00 (exclusive of any Capital Expenditures incurred in
connection with any Permitted Acquisition so long as such Capital Expenditures
are included in the pro forma calculations provided to Bank in connection
therewith, and, to the extent that the amount of Capital Expenditures in any
Fiscal Year is less than $32,000,000.00, such difference shall be added to the
amount of Capital Expenditures permitted in any subsequent Fiscal Year)
 
2.  As a condition to the effectiveness of this First Amendment (a) Bank shall
have received the written consent and resolutions of the Governing Body of each
Borrower Party as to the amendments contemplated herein; (b) Borrower shall have
paid directly or reimbursed Bank for all of Bank's fees and expenses, including,
but not limited to, any and all filing fees, recording fees, and Attorneys' Fees
of Bank's legal counsel, incurred in connection with the preparation, amendment,
modification or enforcement of this First Amendment, the Credit Agreement, and
any and all documents executed and delivered in connection herewith or
therewith; and (c) Borrower Parties shall have delivered to Bank such other
documentation, if any, as may be requested by Bank to satisfy Bank that this
First Amendment, and all other documents and instruments executed by Borrower
Parties in connection with this First Amendment or in furtherance hereof have
each been duly authorized, executed and delivered on behalf of Borrower Parties,
and constitute valid and binding obligations of Borrower Parties.
 
3.  Each Borrower Party represents and warrants to Bank that all representations
and warranties given by such Borrower Party in Article VI of the Credit
Agreement are true and correct as of the date hereof, except to the extent
affected by this First Amendment.  Each Borrower Party represents and warrants
to Bank that such Borrower Party is in full compliance with all of the covenants
of such Borrower Party contained in Article VII of the Credit Agreement, except
to the extent affected by this First Amendment.
 
4.  Except as heretofore or herein expressly modified, or as may otherwise be
inconsistent with the terms of this First Amendment (in which case the terms and
conditions of this First Amendment shall govern), all terms of the Credit
Agreement and all documents and instruments executed and delivered in
furtherance thereof shall be and remain in full force and effect, and the same
are hereby ratified and confirmed in all respects.
 

2

--------------------------------------------------------------------------------



5.           Guarantors execute this First Amendment to expressly evidence their
assent to all the terms of the Credit Agreement and this First Amendment, and to
further acknowledge and agree that the Guaranty remains in full force and effect
and that the "Obligations" under the Guaranty shall include, without limitation,
all Obligations under and as defined in the Credit Agreement, as amended by this
First Amendment.
 
* * * * *
 
IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered as
of the day and year first above written.
 
ASTEC INDUSTRIES, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy Hall                       
      F. McKamy Hall, its Vice President,
      Chief Financial Officer and Treasurer
 
AMERICAN AUGERS, INC.,
a Delaware corporation
 
By: /s/ F. McKamy
Hall                                                                                           
      F. McKamy Hall, its Treasurer
 
ASTEC, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
AI DEVELOPMENT GROUP, INC.,
a South Dakota corporation
 
By:/s/ Jeffrey A
Bergeson                                                                           
Its: Secretary/Treasurer                                                                          
 
AI ENTERPRISES, INC.,
a South Dakota corporation
 
By:/s/ Jeffrey L.
May                                                                           
Its:
Secretary/Treasurer                                                                           
 

3

--------------------------------------------------------------------------------





 
ASTEC INVESTMENTS, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
ASTEC MOBILE SCREENS, INC.,
a Nevada corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
ASTEC SYSTEMS, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
ASTEC UNDERGROUND, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
BREAKER TECHNOLOGY, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                           
      F. McKamy Hall, its Treasurer
 
BUCKEYE UNDERGROUND, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 

4

--------------------------------------------------------------------------------





 
BUCKEYE UNDERGROUND, LLC,
an Ohio limited liability company
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
CEI ENTERPRISES, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                             
      F. McKamy Hall, its Treasurer
 
CARLSON PAVING PRODUCTS, INC.,
a Washington corporation
 
By: /s/ F. McKamy
Hall                                                                                             
      F. McKamy Hall, its Treasurer
 
HEATEC, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
KOLBERG - PIONEER, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                           
      F. McKamy Hall, its Treasurer
 

5

--------------------------------------------------------------------------------





 
ROADTEC, INC.,
a Tennessee corporation
 
By: /s/ F. McKamy
Hall                                                                                           
      F. McKamy Hall, its Treasurer
 
RI PROPERTIES, INC.,
a South Dakota corporation
 
By: /s/ Jeffrey L. May               
                                                                           
Its:
Secretary/Treasurer                                                                                        
 
TELSMITH, INC.,
a Delaware corporation
 
By: /s/ F. McKamy
Hall                                                                                            
      F. McKamy Hall, its Treasurer
 
TI SERVICES, INC.,
a South Dakota corporation
 
By: /s/ Jeffrey L. May            
                                                                           
Its: Secretary/Treasurer        
                                                                           
 
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
 
By:/s/ Bradford
Vieira                                                                           
Its: VP                      
                                                                           
 


 
6

--------------------------------------------------------------------------------


